                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 EARNEST HERRING                                                                 PETITIONER

 VS.                                                  CIV. ACTION NO.3:18-CV-268 HTW-LRA

 BRANDON SMITH, WARDEN OF
 CARROLL-MONTGOMERY REGIONAL                                                   RESPONDENT
 CORRECTIONAL FACILITY

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE
       This matter comes before this court pursuant to the Report and Recommendation of

United States Magistrate Judge Linda R. Anderson, which was entered on January 28, 2019

[doc. no. 9]. After examining the record evidence in this case the Magistrate Judge found

that Earnest Herring’s habeas petition was barred from federal review. Earnest Herring filed

Objections to the Magistrate Judge’s Report and Recommendation on February 11, 2019

[doc. no. 10].

       This Court has reviewed the Report and Recommendation of the Magistrate Judge

and the Objections of the Petitioner, as well as the court filings and the relevant law, and

concludes that the findings in the Report and Recommendation [doc. no. 9] should be and

are hereby adopted as this Court’s own. Accordingly, the Motion to Dismiss [doc. no. 6] is

granted in favor of the Defendant and this matter is dismissed, with prejudice. A separate

Final Judgment will issue on this date.

       SO ORDERED AND ADJUDGED, this the 26th day of February, 2019.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT JUDGE
